Citation Nr: 1000997	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a service-connected residual scar, pilonidal cyst.  

2.  Entitlement to service connection for cold weather 
injuries.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Muskogee RO in November 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

After the November 2009 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

1.  Entitlement to an initial compensable disability rating 
for a service-connected residual scar, pilonidal cyst  

As noted in the Introduction, the Veteran testified at a 
Travel Board hearing before the undersigned Acting Veteran's 
Law Judge in November 2009.  When specifically questioned by 
the undersigned if his condition had manifested in additional 
residuals since the September 2007 QTC examination, the 
Veteran responded affirmatively.  Further, the Veteran has 
submitted medical evidence of such increased manifestations.  
See an October 2009 private treatment record.  Additionally, 
the Board notes that there is no indication that the 
Veteran's claims file was provided to or reviewed by the 
September 2007 QTC examiner.  

Thus, the Veteran contends that the symptomatology associated 
with his service-connected residual scar, pilonidal cyst has 
worsened since his September 2007 QTC examination.  Whether 
an examination is sufficiently contemporaneous to properly 
rate the current severity of the Veteran's disability depends 
on the particular circumstances of the individual case.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because the 
Veteran indicated that his symptomatology for this disability 
has worsened since his last exam, the Board believes the 
Veteran should undergo an additional VA examination to better 
assess the severity, symptomatology, and manifestations of 
his service-connected residual scar, pilonidal cyst.  See 38 
U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at a VA health-care facility if the evidence of 
record does not contain adequate evidence to decide a claim).  

2.  Entitlement to service connection for cold weather 
injuries  

As noted above, the Veteran has argued that he suffers 
several disorders resulting from his exposure to extreme cold 
during service.  Specifically, the Veteran reported working 
long hours repairing heating systems while stationed in 
Alaska between 1955 and 1957.  Indeed, the Veteran's military 
occupational specialty (MOS) in service was "heating 
specialist" and his service treatment records verify that he 
was stationed in both Wyoming and Alaska during his service.  

In November 2009, the Veteran submitted a completed Cold 
Injury Questionnaire reflecting his complaints and 
assertions.  Of record are VA and private treatment records 
noting that the Veteran has neuropathy of the lower 
extremities of unknown etiology.  Upon filing his claim in 
September 2006, the Veteran requested a cold weather 
examination from VA.  Such examination has not been provided.  

Remand is required to afford the Veteran an adequate VA 
examination to determine the nature, extent, and etiology of 
any cold weather injuries.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006); Ashford v. Brown, 10 Vet. App. 120, 124- 
125 (1997).  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

3.  Entitlement to service connection for bilateral hearing 
loss  

4.  Entitlement to service connection for tinnitus  

The record reflects that the Veteran underwent a QTC 
audiological examination in March 2007.  The March 2007 QTC 
audiological examination report reflects that the diagnoses 
of normal hearing in the right ear, left ear hearing loss for 
VA purposes and constant left ear tinnitus.  The March 2007 
QTC examiner opined that the Veteran's left hearing loss and 
tinnitus were not at least as likely as not caused by noise 
exposure in service, reasoning that unilateral hearing loss 
and tinnitus "with no history of trauma directly to left 
side is not indicative of noise induced hearing loss."  

The Veteran subsequently submitted a private audiological 
examination dated October 2009 which diagnosed bilateral 
hearing loss and bilateral tinnitus.  However, the audiogram 
is not in an appropriate format and therefore cannot be 
utilized to evaluate the Veteran's hearing loss.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data].  
Additionally, the private audiologist opined that the 
Veteran's diagnosed bilateral hearing loss and bilateral 
tinnitus were at least as likely as not due to his duties as 
a heating specialist in service.  

The Board notes that there is no indication that the 
Veteran's claims file was provided to or reviewed by the 
March 2007 QTC audiological examiner nor the October 2009 
private audiological examiner.  Therefore, these examinations 
cannot therefore be adequate for the purposes of adjudicating 
this claim.  See Barr, supra.

In light of the conflicting and inadequate medical evidence, 
the Board concludes that additional VA examination must be 
conducted to determine the nature, extent, and etiology of 
the Veteran's claimed bilateral hearing loss and tinnitus.  
See McClendon, supra.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
and claimed disabilities should be obtained and made part of 
the claims file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following actions:  

1.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his service-connected and 
claimed disabilities should be obtained 
and made part of the claims file.  

2.  After completion of #1, schedule the 
Veteran for medical examinations by 
appropriate medical professionals-who 
have not already examined the Veteran-to 
determine the nature, extent, and 
etiology of his claimed bilateral hearing 
loss and tinnitus disabilities and 
claimed cold weather injuries; and the 
nature and extent of his service-
connected residual scar, pilonidal cyst.  
All indicated tests and studies should be 
performed.  The claims folder, and a copy 
of this remand must be provided to and 
reviewed by the examiner in conjunction 
with the examinations.  The examiners 
must note in the examination report 
whether the Veteran's claims file was 
provided and reviewed.  

The examiners must whether it is as 
likely as not that any diagnosed 
bilateral hearing loss, tinnitus and/or 
cold weather injury pathology had its 
onset during his active service or, in 
the alternative, is the result of the 
Veteran's active service or any incident 
therein?

A complete rationale must be provided for 
all opinions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for bilateral hearing loss, tinnitus and 
cold weather injuries, and for an initial 
compensable rating for the service-
connected residual scar, pilonidal cyst, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


